

Exhibit 10.7
SETTLEMENT AGREEMENT


This Settlement Agreement (“Agreement”) is entered into among the United States
of America, acting through the United States Department of Justice and on behalf
of the Office of Inspector General (OIG-HHS) of the Department of Health and
Human Services (HHS) (collectively, the “United States”) and Jazz
Pharmaceuticals plc, Jazz Pharmaceuticals, Inc., and Jazz Pharmaceuticals
Ireland, Ltd. (hereafter collectively referred to as “the Parties”), through
their authorized representatives.
RECITALS
A.Jazz Pharmaceuticals plc is an Ireland public limited company with principal
executive offices located in Dublin, Ireland; Jazz Pharmaceuticals, Inc., is a
corporation organized and existing under the laws of the State of Delaware
having a principal place of business in Palo Alto, California; and Jazz
Pharmaceuticals Ireland, Ltd., is a corporation organized and existing under the
laws of Ireland having a principal place of business in Dublin, Ireland
(collectively, “Jazz”). During the relevant period of time, Jazz manufactured
pharmaceutical products marketed in the United States, including Xyrem and
Prialt. Xyrem is approved to treat both cataplexy and excessive daytime
sleepiness in narcolepsy; its active ingredient is Gamma Hydroxybutyrate (GHB),
a central nervous system depressant and controlled substance. From January 1,
2011 through May 31, 2014, Jazz increased Xyrem’s list price by approximately
150%. Prialt is a non-opioid, non-NSAID analgesic agent approved for the
management of severe chronic pain in patients for whom intrathecal therapy is
warranted, and who are intolerant of or refractory to other treatment, such as
systemic analgesics, adjunctive therapies, or intrathecal morphine
(collectively, the “Subject Drugs”).


1

--------------------------------------------------------------------------------




B.The United States contends that Jazz caused to be submitted claims for payment
for the Subject Drugs to the Medicare Program, Title XVIII of the Social
Security Act, 42 U.S.C. § 1395-1395lll (“Medicare”).
C.When a beneficiary obtains a prescription drug covered by Medicare Part B or
Part D, the beneficiary may be required to make a payment, which may take the
form of a “copayment,” “coinsurance,” or “deductible” (collectively “copays”).
The Anti-Kickback Statute, 42 U.S.C. § 1320a-7b, prohibits pharmaceutical
companies from paying remuneration to induce Medicare beneficiaries to purchase,
or their physicians to prescribe, drugs that are reimbursed by Medicare.
D.Caring Voice Coalition (“CVC”), an entity claiming 501(c)(3) status for tax
purposes, operated funds that paid the copays of certain patients, including
Medicare patients.
E.The United States contends that it has certain civil claims, as specified in
Paragraph 2 below, against Jazz for engaging in the conduct below during the
period from January 1, 2011, through May 31, 2014 (hereinafter referred to as
the “Covered Conduct”). Specifically, the United States alleges that:
Jazz made donations to CVC and used CVC as a conduit to pay the copay
obligations of Medicare patients taking the Subject Drugs.
In 2011, Jazz asked CVC to create a fund that would pay the copays of certain
Xyrem patients, including Medicare patients. CVC then agreed to establish a
“Narcolepsy Fund,” and Jazz was the sole donor to the fund. Xyrem accounted for
a small share of the overall narcolepsy drug market. Theoretically, the CVC
Narcolepsy Fund could cover patients taking any narcolepsy medication, but, in
practice, it almost exclusively assisted patients taking Xyrem. Jazz donated to
CVC with this understanding. Moreover, CVC disadvantaged any patients seeking
assistance for two competing narcolepsy drugs by requiring them to obtain a
denial letter


2

--------------------------------------------------------------------------------




from another assistance plan before being eligible for CVC assistance. Jazz knew
or should have known that CVC favored patients taking Xyrem, and disadvantaged
patients taking other medications. In conjunction with the establishment of
CVC’s Narcolepsy Fund, Jazz changed the eligibility criteria for its program
that provided free Xyrem to patients who could not afford it and, as a result of
this change, Medicare patients no longer qualified for the program. Instead,
Jazz directed its distribution vendor to refer any Xyrem Medicare patients with
unaffordable copays to CVC in order for Jazz to generate revenue from Medicare
and to induce purchases of the drug, which resulted in claims to Medicare to
cover the cost of the drug.
With respect to Prialt, Jazz asked CVC to create a fund ostensibly to assist
patients with the co-pays of any severe chronic pain drugs, and CVC then created
a “Severe Chronic Pain Fund.” In practice, this fund almost exclusively assisted
patients taking Prialt. Shortly after the creation of the fund, CVC told Jazz
that, when severe chronic pain patients seeking assistance with drugs other than
Prialt contacted CVC, CVC would refer them to another assistance program. Jazz
further knew that the CVC Severe Chronic Pain Fund would not appear on the CVC
website, which would result in fewer patients taking medications other than
Prialt accessing the CVC fund.
As a result of the foregoing conduct, the United States contends that Jazz
caused false claims to be submitted to Medicare.
F.In consideration of the mutual promises and obligations of this Settlement
Agreement, the Parties agree and covenant as follows:


3

--------------------------------------------------------------------------------






TERMS AND CONDITIONS
1.Jazz shall pay to the United States fifty-seven million dollars ($57,000,000),
plus interest at a rate of 2.75% from April 10, 2018, through the day before
full payment (the “Settlement Amount”), no later than ten business days after
the Effective Date of this Agreement by electronic funds transfer pursuant to
written instructions to be provided by the Office of the United States Attorney
for District of Massachusetts. Of the Settlement Amount, $28,500,000 is
restitution to the United States.
2.Subject to the exceptions in Paragraph 4 (concerning excluded claims) below,
and conditioned upon Jazz’s full payment of the Settlement Amount, the United
States releases Jazz, together with its predecessors, and its current and former
divisions, parents, subsidiaries, successors and assigns, from any civil or
administrative monetary claim the United States has for the Covered Conduct
under the False Claims Act, 31 U.S.C. §§ 3729-33, the Civil Monetary Penalties
Law, 42 U.S.C. § 1320a-7a, the Program Fraud Civil Remedies Act, 31 U.S.C.
§§ 3801-12, or the common law theories of payment by mistake, unjust enrichment,
and fraud.
3.In consideration of the obligations of Jazz in this Agreement and the
Corporate Integrity Agreement (“CIA”) entered into between OIG-HHS and Jazz, and
conditioned upon Jazz’s full payment of the Settlement Amount, the OIG-HHS
agrees to release and refrain from instituting, directing, or maintaining any
administrative action seeking exclusion from Medicare, Medicaid, and other
Federal health care programs (as defined in 42 U.S.C. § 1320a-7b(f)) against
Jazz under 42 U.S.C. § 1320a-7a (Civil Monetary Penalties Law) or 42 U.S.C. §
1320a-7(b)(7) (permissive exclusion for fraud, kickbacks, and other prohibited
activities) for the Covered Conduct, except as reserved in this Paragraph and in
Paragraph 4 (concerning excluded claims), below. The OIG-HHS expressly reserves
all rights to comply with any statutory obligations to


4

--------------------------------------------------------------------------------




exclude Jazz from Medicare, Medicaid, and other Federal health care programs
under 42 U.S.C. § 1320a-7(a) (mandatory exclusion) based upon the Covered
Conduct. Nothing in this Paragraph precludes the OIG-HHS from taking action
against entities or persons, or for conduct and practices, for which claims have
been reserved in Paragraph 4, below.
4.Notwithstanding the releases given in paragraphs 2 and 3 of this Agreement, or
any other term of this Agreement, the following claims of the United States are
specifically reserved and are not released:
a.
Any liability arising under Title 26, U.S. Code (Internal Revenue Code);

b.
Any criminal liability;

c.
Except as explicitly stated in this Agreement, any administrative liability,
including mandatory exclusion from Federal health care programs;

d.
Any liability to the United States (or its agencies) for any conduct other than
the Covered Conduct;

e.
Any liability based upon obligations created by this Agreement;

f.
Any liability of individuals;

g.
Any liability for express or implied warranty claims or other claims for
defective or deficient products or services, including quality of goods and
services;

h.
Any liability for failure to deliver goods or services due; and

i.
Any liability for personal injury or property damage or for other consequential
damages arising from the Covered Conduct.

5.Jazz waives and shall not assert any defenses Jazz may have to any criminal
prosecution or administrative action relating to the Covered Conduct that may be
based in whole or in part on a contention that, under the Double Jeopardy Clause
in the Fifth Amendment of the


5

--------------------------------------------------------------------------------




Constitution, or under the Excessive Fines Clause in the Eighth Amendment of the
Constitution, this Agreement bars a remedy sought in such criminal prosecution
or administrative action.
6.Jazz fully and finally releases the United States, its agencies, officers,
agents, employees, and servants, from any claims (including for attorney’s fees,
costs, and expenses of every kind and however denominated) that Jazz has
asserted, could have asserted, or may assert in the future against the United
States, and its agencies, officers, agents, employees, and servants related to
the Covered Conduct and the United States’ investigation and prosecution
thereof.
7.The Settlement Amount shall not be decreased as a result of the denial of
claims for payment now being withheld from payment by any Medicare contractor
(e.g., Medicare Administrative Contractor, fiscal intermediary, carrier) or any
state payer, related to the Covered Conduct; and Jazz agrees not to resubmit to
any Medicare contractor or any state payer any previously denied claims related
to the Covered Conduct, agrees not to appeal any such denials of claims, and
agrees to withdraw any such pending appeals.
8.Jazz agrees to the following:
a.Unallowable Costs Defined: All costs (as defined in the Federal Acquisition
Regulation, 48 C.F.R. § 31.205-47; and in Titles XVIII and XIX of the Social
Security Act, 42 U.S.C. §§ 1395-1395kkk-1 and 1396-1396w-5; and the regulations
and official program directives promulgated thereunder) incurred by or on behalf
of Jazz, its present or former officers, directors, employees, shareholders, and
agents in connection with:
(1)    the matters covered by this Agreement;
(2)    the United States’ audit(s), and any civil or criminal investigations of
the matters covered by this Agreement;
(3)    Jazz’s investigation, defense, and corrective actions undertaken in
response to the United States’ audit(s) and any civil or criminal


6

--------------------------------------------------------------------------------




investigation(s) in connection with the matters covered by this Agreement
(including attorney’s fees);
(4)    the negotiation and performance of this Agreement;
(5)    the payment Jazz makes to the United States pursuant to this Agreement;
and
(6)    the negotiation of, and obligations undertaken pursuant to the CIA to:
(i) retain an independent review organization to perform annual reviews as
described in Section III of the CIA; and (ii) prepare and submit reports to the
OIG-HHS,
are unallowable costs for government contracting purposes and under the Medicare
Program, Medicaid Program, TRICARE Program, and Federal Employees Health
Benefits Program (“FEHBP”) (hereinafter referred to as Unallowable Costs).
However, nothing in paragraph 8.a.(6) that may apply to the obligations
undertaken pursuant to the CIA affects the status of costs that are not
allowable based on any other authority applicable to Jazz.
b.    Future Treatment of Unallowable Costs: Unallowable Costs shall be
separately determined and accounted for by Jazz, and Jazz shall not charge such
Unallowable Costs directly or indirectly to any contracts with the United States
or any State Medicaid program, or seek payment for such Unallowable Costs
through any cost report, cost statement, information statement, or payment
request submitted by Jazz or any of its subsidiaries or affiliates to the
Medicare, Medicaid, TRICARE, or FEHBP Programs.
c.    Treatment of Unallowable Costs Previously Submitted for Payment: Jazz
further agrees that, within 90 days of the Effective Date of this Agreement, it
shall identify to applicable Medicare and TRICARE fiscal intermediaries,
carriers, and/or contractors, and Medicaid and FEHBP fiscal agents, any
Unallowable Costs (as defined in this Paragraph)


7

--------------------------------------------------------------------------------




included in payments previously sought from the United States, or any State
Medicaid program, including, but not limited to, payments sought in any cost
reports, cost statements, information reports, or payment requests already
submitted by Jazz or any of its subsidiaries or affiliates, and shall request,
and agree, that such cost reports, cost statements, information reports, or
payment requests, even if already settled, be adjusted to account for the effect
of the inclusion of the Unallowable Costs. Jazz agrees that the United States,
at a minimum, shall be entitled to recoup from Jazz any overpayment plus
applicable interest and penalties as a result of the inclusion of such
Unallowable Costs on previously-submitted cost reports, information reports,
cost statements, or requests for payment.
Any payments due after the adjustments have been made shall be paid to the
United States pursuant to the direction of the Department of Justice and/or the
affected agencies. The United States reserves its rights to disagree with any
calculations submitted by Jazz or any of its subsidiaries or affiliates on the
effect of inclusion of Unallowable Costs (as defined in this Paragraph) on Jazz
or any of its subsidiaries or affiliates’ cost reports, cost statements, or
information reports.
d.    Nothing in this Agreement shall constitute a waiver of the rights of the
United States to audit, examine, or re-examine Jazz’s books and records to
determine that no Unallowable Costs have been claimed in accordance with the
provisions of this Paragraph.
9.This Agreement is intended to be for the benefit of the Parties only. The
Parties do not release any claims against any other person or entity, except to
the extent provided for in Paragraph 10 (waiver for beneficiaries paragraph),
below.
10.Jazz agrees that it waives and shall not seek payment for any of the health
care billings covered by this Agreement from any health care beneficiaries or
their parents, sponsors,


8

--------------------------------------------------------------------------------




legally responsible individuals, or third party payors based upon the claims
defined as Covered Conduct.
11.Each Party shall bear its own legal and other costs incurred in connection
with this matter, including the preparation and performance of this Agreement.
12.Each Party and signatory to this Agreement represents that it freely and
voluntarily enters in to this Agreement without any degree of duress or
compulsion.
13.This Agreement is governed by the laws of the United States. The exclusive
jurisdiction and venue for any dispute relating to this Agreement is the United
States District Court for the District of Massachusetts. For purposes of
construing this Agreement, this Agreement shall be deemed to have been drafted
by all Parties to this Agreement and shall not, therefore, be construed against
any Party for that reason in any subsequent dispute.
14.This Agreement constitutes the complete agreement between the Parties. This
Agreement may not be amended except by written consent of the Parties.
15.The undersigned counsel represent and warrant that they are fully authorized
to execute this Agreement on behalf of the persons and entities indicated below.
16.This Agreement may be executed in counterparts, each of which constitutes an
original and all of which constitute one and the same Agreement.
17.This Agreement is binding on Jazz’s successors, transferees, heirs, and
assigns.
18.All Parties consent to the United States’ disclosure of this Agreement, and
information about this Agreement, to the public.
19.This Agreement is effective on the date of signature of the last signatory to
the Agreement (Effective Date of this Agreement). Facsimiles and electronic
transmissions of signatures shall constitute acceptable, binding signatures for
purposes of this Agreement.


9

--------------------------------------------------------------------------------




THE UNITED STATES OF AMERICA
DATED: 4/4/19
BY:
/s/ Gregg Shapiro
 
 
 
GREGG SHAPIRO
ABRAHAM GEORGE
Assistant United States Attorneys
United States Attorney’s Office
District of Massachusetts


DATED: 4/3/19
BY:
/s/ Augustine Ripa
 
 
 
AUGUSTINE RIPA
SARAH ARNI
Attorneys
Commercial Litigation Branch
Civil Division
United States Department of Justice


DATED: 04/02/2019
BY:
/s/ Lisa M. Re
 
 
 
LISA M. RE
Assistant Inspector General for Legal Affairs
Office of Counsel to the Inspector General
Office of Inspector General
United States Department of Health and Human Services





10

--------------------------------------------------------------------------------






JAZZ PHARMACEUTICALS plc
JAZZ PHARMACEUTICALS, INC.
JAZZ PHARMACEUTICALS IRELAND LTD
DATED: 3 Apr 2019
BY:
/s/ Patricia Carr
 
 
 
PATRICIA CARR
Authorized Signatory
Jazz Pharmaceuticals plc


DATED: 4/3/2019
BY:
/s/ Matthew Young
 
 
 
MATTHEW YOUNG
Executive Vice President and Chief Financial Officer
Jazz Pharmaceuticals, Inc.


DATED: 4-3-19
BY:
/s/ Hugh Kiely
 
 
 
HUGH KIELY
Director
Jazz Pharmaceuticals Ireland Ltd.


DATED: 4/3/19
BY:
/s/ Mitchell Lazris
 
 
 
MITCHELL J. LAZRIS
MICHELE W. SARTORI
Hogan Lovells LLP
Counsel for Jazz Pharmaceuticals plc, Jazz Pharmaceuticals, Inc., and Jazz
Pharmaceuticals Ireland Ltd.







11